726 N.W.2d 7 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Laurie Jerome BONIOR, Defendant-Appellant.
Docket No. 130397, COA No. 265985.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for immediate consideration is DENIED. The application for leave to appeal the November 21, 2005 order of the Court of Appeals is considered and, it appearing to *8 this Court that the cases of People v. Harper, (Docket No. 130988) and People v. Burns, (Docket No. 131898) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases.